UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-20531


                         VIRGINIA M. LACY,

                           Plaintiff - Appellee - Cross-Appellant,


                              VERSUS


                        STATE FARM LLOYDS,

                           Defendant - Appellant - Cross-Appellee.




           Appeals from the United States District Court
                 For the Southern District of Texas
                          (H-98-CV-1921)
                          August 13, 2002


Before JOLLY, DUHÉ, and DENNIS, Circuit Judges.

PER CURIAM:*

      This case presents an insurance coverage dispute.    Plaintiff

Virginia M. Lacy filed a claim under her homeowner’s policy with

State Farm Lloyds.   State Farm denied the claim.   The case went to

trial, and the jury found for Lacy and awarded her damages.     The



  *
   Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                -1-
district court entered judgment on the verdict.

         Based on our review of the briefs, the record excerpts, the

arguments of counsel, and the orders of the district court, we are

convinced that all rulings and the judgment of the district court

are correct and should be affirmed for the reasons that follow.

I.       State Farm’s Limitations Argument

         Under the State Farm policy, Lacy was required to file suit no

later than two years and one day after the accrual of her cause of

action.      In this appeal, State Farm essentially challenges the

sufficiency of the evidence underlying the jury’s finding on the

date of accrual.     Generally, review of factual findings underlying

a jury verdict is deferential: “Unless the evidence is of such

quality and weight that reasonable and impartial jurors could not

arrive at such a verdict, the findings of the            jury must be

upheld.”1     State Farm, however, did not move for a judgment as a

matter of law at the close of the evidence at trial.         And it is

well established that challenges to the sufficiency of the evidence

must be raised in a Fed.R.Civ.P. 50(a) motion for judgment as a

matter of law before submission of the case to the jury.2      A party

that fails to move for judgment as a matter of law on the basis of

insufficient evidence at the conclusion of all of the evidence


     1
   Ham Marine, Inc. v. Dresser Indus., Inc., 72 F.3d 454, 459 (5th
Cir. 1995).
     2
   See U.S. for Use of Wallace v. Flintco Inc., 143 F.3d 955, 960
(5th Cir. 1998).

                                   -2-
“waives its right to file a renewed post-verdict Rule 50(b) motion,

and also waives its right to challenge the sufficiency of the

evidence on appeal.”3     Because of State Farm’s non-compliance with

Rule 50(a),   we   must   consider    State   Farm’s   objections   to   the

sufficiency of Lacy’s evidence as though they were raised for the

first time on appeal.4     “It is the unwavering rule in this Circuit

that issues raised for the first time on appeal are reviewed only

for plain error.   In other words, this Court will reverse only if

the judgment complained of results in a manifest miscarriage of

justice.”5

      State Farm has not demonstrated that we must reverse the

jury’s verdict to prevent a manifest miscarriage of justice.

Although State Farm contends that it clearly denied Lacy’s claim in

its April 29, 1996 letter and that, as a consequence, her suit was

time barred, State Farm’s conduct thereafter was more consistent

with an ongoing investigation.       In particular, the record reflects

that a claim representative recommended, after April 29, 1996, that

Lacy hire an engineer to evaluate the cause of her foundation

problems and submit the engineer’s report to State Farm.             Under

these circumstances, and applying our most deferential standard of

review, we affirm the judgment in Lacy’s favor.


  3
   Id.
  4
   See id. at 963.
  5
   Id. at 963-64 (internal quotation and citation omitted).

                                     -3-
II.    State Farm’s Daubert Challenge

       State Farm filed a pre-trial motion to strike the causation

testimony of Howard Pieper, the engineer hired by Lacy.                Having

reviewed the May 23, 2000 order denying that motion, we are

satisfied that the trial court adequately performed its gatekeeping

obligation by ensuring that Pieper’s testimony was both relevant

and reliable.6         Accordingly, the trial court did not abuse its

discretion by admitting the testimony.

III. Lacy’s Bad Faith Claims

       Lacy challenges the district court’s grant of summary judgment

on her bad faith claims.             Under Texas law, an insurer owes its

insured a duty to deal fairly and in good faith in processing

claims.      Whether the insurer breaches this duty in denying a claim

is determined by whether “the insurer knew or should have known

that it was reasonably clear that the claim was covered.”7            Even if

the insurer is wrong in denying a claim, it is not liable for bad

faith if it can establish the existence of a bona fide dispute.8

For    the   reasons    given   in    the   magistrate’s   January   26,   2000

Memorandum, Recommendation, and Order, summary judgment was proper.

There was a bona fide dispute on the issue of causation.             Although


  6
   See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
589 (1993).
  7
   United States Fire Ins. Co. v. Williams, 955 S.W.2d 267, 267
(Tex. 1997).
  8
      Id.

                                        -4-
Lacy argues that State Farm’s expert, Edward Kubena, was biased,

she did not demonstrate that State Farm knew that Kubena’s report

was unreliable.

     AFFIRMED.




                               -5-